ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (“Agreement”) is made and entered into as of September
26, 2005, by and between RENOVO HOLDINGS, a Nevada corporation (“Renovo
Nevada”), and STEPHEN CARNES (the “Principal Stockholder”).

WHEREAS, Renovo Nevada, which, prior to the Effective Time (as hereafter
defined) shall merge with and into its wholly owned subsidiary, RENOVO, INC., a
Delaware corporation (“Renovo Delaware”), with Renovo Delaware as the surviving
corporation (Renovo Nevada and Renovo Delaware are referred to herein as
“Renovo”), is party to an Agreement and Plan of Merger dated September 26, 2005
(the “Merger Agreement”) among Renovo Nevada, EI3 CORPORATION, a Delaware
corporation (“EI3”), and the Principal Stockholder pursuant to which EI3 will
merge (the “Merger”) with and into Renovo Delaware (after Renovo Nevada has
merged into Renovo Delaware) with Renovo Delaware as the surviving corporation
of the Merger (the “Surviving Corporation”); and

WHEREAS, at the Effective Time, the Surviving Corporation will change its name
to “EI3 Corporation” and

WHEREAS, the Principal Stockholder is the sole officer, director and employee of
Renovo and is intimately familiar with the assets, liabilities, agreements,
business and operations of Renovo; and

WHEREAS, concurrent with Closing, the Principal Stockholder shall forgive all
debts or other liabilities owed to the Principle Stockholder by Renovo; and

WHEREAS, pursuant to the Merger Agreement and as a condition of the Merger, the
Principal Stockholder has agreed, immediately prior to the Effective Time, to
assume and to pay, perform and discharge all Liabilities of Renovo, exclusive of
the Cornell Capital Partners, LP Convertible Debenture (the “Cornell
Debenture”), on the terms and conditions set forth herein; and

WHEREAS, the Surviving Corporation has agreed to assume all obligations related
to the Cornell Debenture.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.          Definitions.

“Closing” shall have the meaning ascribed to such term in the Merger Agreement.

“Effective Time” shall have the meaning ascribed to such term in the Merger
Agreement.

“Liabilities” means all debts, obligations, duties, guaranties, covenants,
costs, charges, taxes and other liabilities of every kind and nature, fixed,
contingent, due or to become due, known or unknown, which exist immediately
prior to the Effective Time or arise before or after the Effective Time from any
acts, omissions, causes or events occurring, or agreements entered into, prior
to the Effective Time. Liabilities shall not include the obligations of the
Surviving Corporation under this Assumption Agreement. Further, Liabilities
shall not include the Cornell Debenture in a principal amount of $300,000, which
as of June 30, 2005 $220,000 remained as a long-term liability of Renovo. The
Surviving Corporation has agreed to assume all obligations relating to the
Cornell Debenture.

--------------------------------------------------------------------------------

 

2.

Assumption of Liabilities.

The Principal Stockholder hereby assumes immediately prior to the Effective
Time, and agrees to pay, perform and discharge, any and all of the Liabilities
of Renovo. The Assumption of the Liabilities of Renovo hereunder by the
Principal Stockholder shall become effective as of the Effective Time as
contemplated by the Merger Agreement. The Principal Stockholder hereby confirms
that he will cease to be an employee of Renovo as of the Effective Time and
hereby confirms that his employment agreement with Renovo will likewise
terminate.

3.

Payment by the Surviving Corporation.

In consideration of the Principal Stockholder’s assumption of the Liabilities of
Renovo under this Agreement, the Surviving Corporation shall pay the Principal
Stockholder $200,000 at Closing.

4.

Termination.

This Agreement shall terminate automatically if the Merger Agreement is
terminated pursuant to Article IX of the Merger Agreement.

5.

Representations and Warranties of the Purchaser.

The Purchaser represents and warrants to Renovo, as of the date hereof and as of
the Effective Time that:

5.1.       Power. The Principal Stockholder has full right, power and authority
to enter into this Agreement and to perform its obligations hereunder.

5.2.       Authorization and Validity of Documents. This Agreement has been duly
executed and delivered by the Principal Stockholder and constitutes the legal,
valid and binding obligation of the Principal Stockholder, enforceable against
the Principal Stockholder in accordance with its terms, except as such
enforceability may be limited by general principles of equity, bankruptcy,
insolvency, moratorium and similar laws relating to creditors’ rights generally.

5.3.       Understanding of Liabilities. The Principal Stockholder has had a
full and fair opportunity to examine the books, records and operations of Renovo
and understands the nature, kind and extent of the Liabilities being assumed by
him hereunder and that the Principal Stockholders obligations under this
Agreement are unlimited.

2

--------------------------------------------------------------------------------

 

6.

Tax Returns.

The Principal Stockholder agrees that he will cause Renovo to prepare federal
and state tax returns, as applicable, for Renovo for each taxable period from
its inception and for the tax year 2005 from January 1, 2005 through the
Effective Time and provide such tax returns to the Surviving Corporation as soon
as practicable. The Principal Stockholder shall timely pay any tax liability of
Renovo shown on such return or resulting from the transactions contemplated
hereby and shall pay and be responsible for any and all penalties associated
with such filings.

7.

Indemnification by the Principal Stockholder.

7.1.       Indemnity. The Principal Stockholder hereby agrees to indemnify and
hold harmless the Surviving Corporation and its officers, directors and
shareholders, against and in respect of:

7.1.1.    Any loss, claim, liability, obligation or damage suffered or incurred
by the Surviving Corporation resulting from or arising in connection with any
misrepresentation, breach of warranty, or non-fulfillment of any covenant or
agreement on the part of the Principal Stockholder contained in this Agreement;

7.1.2.    Any liability or claim which may be asserted against the Surviving
Corporation arising out of, relating to, or in connection with Renovo’s
ownership of its assets prior to the Closing, or Renovo’s business or other
activities prior to the Closing;

7.1.3.    Any Taxes, as defined in the Merger Agreement, arising out of or
relating to the transaction contemplated by this Agreement;

7.1.4.    All actions, suits, investigations, proceedings, demands, assessments,
judgments, reasonable attorneys’ fees, costs and expenses incident to the
foregoing, including, but not limited to, any audit or investigation by any
governmental entity; and

7.1.5.    The Assumed Liabilities.

7.2.       Notice and Procedure. Any party claiming indemnity hereunder
(hereinafter referred to as the “Indemnified Party”) shall give the party
against whom indemnity is sought (hereinafter referred to as the “Indemnifying
Party”) prompt written notice after obtaining knowledge of any claim or the
existence of facts as to which recovery may be sought against it in respect of
which the Indemnifying Party may be liable because of the indemnity provisions
set forth in this Section 7. If such claim for indemnity arises in connection
with a legal action instituted by a third party (hereinafter a “Third Party
Claim”), the Indemnified Party hereby agrees that, within ten (10) business days
after it is served with notice of the assertion of any Third Party Claim for
which it may seek indemnity hereunder, the Indemnified Party will notify the
Indemnifying Party in writing of such Third Party Claim. Any delay in the giving
of such notice shall not relieve the Indemnifying Party of his obligations
hereunder.

7.2.1.    The Indemnifying Party shall, within ten (10) business days after the
date that the Indemnified Party gives notice of a claim (whether a Third Party
Claim or otherwise) as provided above, notify the Indemnified Party whether it
accepts or contests its obligation of indemnity hereunder as claimed by the
Indemnified Party.

3

--------------------------------------------------------------------------------

 

7.2.2.    If the claim for indemnity arises in connection with a Third Party
Claim and the Indemnifying Party accepts its indemnity obligation hereunder, the
Indemnifying Party shall have the right, after conceding in writing its
obligation of indemnity hereunder, to conduct the defense of such action at its
sole expense through counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall cooperate in such defense as reasonably necessary to
enable the Indemnifying Party to conduct its defense, including providing the
Indemnifying Party with reasonable access to such records as may be relevant to
its defense. The Indemnifying Party shall be entitled to settle any such Third
Party Claim without the prior written consent of the Indemnified Party provided
that the Indemnifying Party provides the Indemnified Party with reasonable
assurances that the Indemnified Party will be fully indemnified by the
Indemnifying Party in connection with any such Third Party Claim. The
Indemnified Party shall be entitled to retain its own counsel at its own expense
in connection with any Third Party Claim that the Indemnifying Party has elected
to defend. If the Indemnifying Party accepts its indemnity obligations hereunder
in connection with a Third Party Claim but elects not to conduct the defense
thereof, the Indemnified Party may defend and/or settle such Third Party Claim
and shall be entitled to be indemnified for the full amount of such claim and
all costs and expenses, including attorneys’ fees, incurred in connection
therewith pursuant to this Section 7.2.2.

7.2.3.    If the claim for indemnity arises in connection with a Third Party
Claim and the Indemnifying Party contests or does not accept its indemnity
obligation hereunder, the Indemnified Party shall have the right to defend
and/or settle such Third Party Claim and thereafter seek indemnity from the
other party pursuant to this Section 7.2.3, however, that the Indemnified Party
shall not settle any such claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.

7.2.4.    If the claim for indemnity arises other than in connection with a
Third Party Claim and the Indemnifying Party accepts its indemnity obligation
hereunder, the Indemnifying Party shall, upon the request of the Indemnified
Party, pay the full amount of such claim to the Indemnified Party or to the
third party asserting such claim as directed by the Indemnified Party. If the
claim for indemnity arises other than in connection with a Third Party Claim and
the Indemnifying Party contests its indemnity obligation hereunder, the
Indemnified Party shall have the right to defend, settle or take any other
action with respect to such claim and thereafter seek indemnity pursuant to this
Section 7.2.4.; provided, however, that the Indemnified Party shall not settle
any such claim without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld.

8.

Miscellaneous.

8.1.       Survival of Representations, Warranties and Agreements. All of the
representations, warranties, covenants, promises and agreements of the parties
contained in this Agreement shall survive the execution, acknowledgment and
delivery of this Agreement and the consummation of the Merger.

4

--------------------------------------------------------------------------------

 

8.2.       Notices. All notices, requests, demands, consents, and other
communications which are required or may be given under this Agreement
(collectively, the “Notices”) shall be in writing and shall be given either (a)
by personal delivery against a receipted copy, or (b) by certified or registered
United States mail, return receipt requested, postage prepaid, to the following
addresses:

(i) If to Renovo, to:

 

Renovo Holdings

100 Candace Drive, Suite 100   Maitland, Florida 32751

 

With a copy to:

 

Stoecklein Law Group

 

Attn: Donald J. Stoecklein, Esq.

 

402 W. Broadway, Suite 400

 

San Diego, California 92101

 

(ii) If to the Principal Stockholder, to:

 

Stephen W. Carnes

 

C/o Renovo Holdings

100 Candace Drive, Suite 100   Maitland, Florida 32751

 

If to the Surviving Corporation, to:

 

ei3 Corporation

 

136 Summit Avenue

Montvale, NJ 07645

 

With a copy to:

 

Blank Rome LLP

 

Attn: Matthew K. Breitman, Esq.

 

The Chrysler Building

 

405 Lexington Avenue

 

New York, NY 10174

 

or to such other address of which written notice in accordance with this Section
8.2 shall have been provided by such party. Notices may only be given in the
manner hereinabove described in this Section 8.2 and shall be deemed received
when given in such manner.

 

8.3.       This Agreement. This Assumption Agreement is the “Assumption
Agreement” referred to in Section 5.3 of the Merger Agreement and is intended to
implement the provisions thereof.

8.4.       Assignability. This Agreement shall not be assignable by the
Principal Stockholder without the prior written consent of Renovo or the
Surviving Corporation as the case may be.

5

--------------------------------------------------------------------------------

 

8.5.       Binding Effect; Benefit. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, personal and
legal representatives, guardians, successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended to confer upon any other person
any rights, remedies, obligations, or liabilities.

8.6.       Severability. Any provision of this Agreement which is held by a
court of competent jurisdiction to be prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.

8.7.       Amendment; Waiver. No provision of this Agreement may be amended,
waived or otherwise modified without the prior written consent of all of the
parties hereto. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement herein contained. The waiver by any party hereto
of a breach of any provision or condition contained in this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of any other
conditions hereof.

8.8.       Section Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

8.9.       Counterparts and Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument. A
facsimile signature shall be deemed an original signature for all purposes.

8.10.     Applicable Law; Jurisdiction and Venue; Service of Process. This
Agreement was made in the State of New York, and shall be governed by,
construed, interpreted and enforced in exclusive accordance with the laws of the
State of New York.

8.11.     Legal Expenses. If any legal action is commenced to enforce any
provision of this Agreement, the prevailing party in such legal action shall be
entitled to receive, in addition to any damages or other legal remedy, his, her
or its legal costs including but not limited to legal fees, court costs and
expert fees, incurred in such action.

8.12.     Further Assurances. Principal Stockholder agrees to execute,
acknowledge and deliver, after the date hereof, without additional
consideration, such further assurances, instruments and documents, and to take
such further actions, as the Surviving Corporation may reasonably request in
order to fulfill the intent of this Agreement and the transactions contemplated
hereby.

8.13.     Use of Genders. Whenever used in this Agreement, the singular shall
include the plural and vice versa, and the use of any gender shall include all
genders and the neuter.

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.

  

PRINCIPAL STOCKHOLDER:

RENOVO HOLDINGS

        /s/ Stephen W. Carnes                         /s/ Stephen W.
Carnes                       STEPHEN W. CARNES Stephen W. Carnes, President

 

 

 

7